DETAILED ACTION
Response to Amendment
The following is in response to the amendment filed on October 26, 2021. The amendment has been entered.
Claims 1-5 and 7-12 are pending.  Claims 6, 13, and 14 have been cancelled.
 
Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In a machine for dewatering and drying a fibrous web formed at least partially from waste paper, the machine comprising: 
the claimed press section (including a plurality of press rolls and at least two press nips), 
the claimed configuration of a first press nip (including two water absorbing dewatering belts and the fibrous web);
the claimed configuration of the second press nip (including one other dewatering belt, a smooth impermeable transfer belt, a receiving belt being a dryer fabric, and the fibrous web) and a dryer group downstream of the second press nip (including at least a first and second heated dryer cylinder, at least one vacuum equipped guide roll, and the fibrous web);
two of the plurality of press rolls forming at least one of the two press nips are a cylindrical press roll that are extended and a shoe press roll equipped with a flexible roll 
at least one removal receiving doctor being assigned to the first heated dryer cylinder of the downstream dryer group; and
a pulper located under the removal receiving doctor;
the prior art does not disclose, teach, or fairly suggest an axis of the first heated dryer cylinder and an axis of the at least one vacuum equipped guide roll are offset vertically relative to one another and located at a horizontal distance from one another such that the horizontal distance is 85-95% of the sum of a radius of the first heated dryer cylinder and a radius of the at least one vacuum equipped guide roll.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments submitted October 26, 2021 have been considered and are persuasive.  Applicant has overcome the rejections of claims under 35 U.S.C. 103 as being unpatentable over Puustinen (US 6,214,168) in view of Braun (US 5,431,787), and over Puustinen and Braun in view of Mausser (US 2012/0055644).  It is recognized that the combination of references do not teach or suggest the claimed structural relationship of above 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748